DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 220A and 220B (see for example paragraphs 0022-224).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
(1) Paragraph 0024 uses reference numbers 210A and 220A to refer to the first panel and 210B and 210B to refer to the second panel. 
(2) Paragraph 0025 states that the inward face 312 faces the base surface and that the outward face 314 faces away from the base surface. However, Fig. 3A shows the opposite: 312 faces away from the base surface and 314 is shown facing the base surface.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 appears to define elements that are not encompassed by the scope of claim 1 from which it depends, i.e. the base surface being a portion of a pitched roof. Claim 1 recites the base surface as the surface onto which the interlocking panel system is intended to be installed. It appears directed to the panel system per se and not a roof system with the panel system installed on it. For purposes of examination, claim 6 is interpreted as the interlocking panel system capable of use on a pitched roof with a base surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-16, 19, 20, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,565,610 to Kinghorn (“Kinghorn”).
Regarding claims 1 and 15, Kinghorn discloses an interlocking panel system for covering a base surface comprising: a first panel 12’ configured to cover a portion of the base surface and including a receptacle 17, the receptacle comprising an entry portion 20 and a retaining portion 28 separated by a shoulder 45, the retaining portion being wider than the entry portion; and a second panel 12 configured to cover a portion of the base surface and including a hook portion 16, 18, the hook portion configured to be inserted into the receptacle of the first panel, the hook portion being compressed upon entering the entry portion of the receptacle and expanding upon passing the shoulder into the retaining portion, the hook portion, when expanded into the retaining portion, preventing the hook portion from being withdrawn from the retaining portion (col 4, ln 62-col 5, ln 72; see also progression of the insertion process in Figs. 5-8). The method steps recited in claim 15 are necessarily performed in assembling the structure of Kinghorn above).
Regarding claim 2, Kinghorn discloses that the receptacle 17 of the first panel is located proximate a downward edge of the first panel, and wherein the hook portion 16, 18 of the second panel is located proximate to an upward edge of the second panel.
Regarding claim 4, Kinghorn discloses that the first panel 12’ and the second panel 12 each comprise a single sheet of rigid material.
Regarding claim 5, Kinghorn discloses that the hook portion 16, 18 is configured to extend a first width, the first width (width at 45a) wider than a width of the entry portion of the receptacle, when the hook portion is in an uncompressed state; wherein the hook portion is configured to extend a second width, the second width (width at portion 41) being less than or equal to the width of the entry portion of the receptacle when the hook portion is compressed upon entering the entry portion of the receptacle, and wherein the hook portion is further configured to extend a third width (width between 41 and 45a), the third width greater than the second width and less than or equal to the first width, when the hook portion passes the shoulder and enters the retaining portion of the receptacle.
Regarding claim 6, Kinghorn discloses that the base surface is a portion of a pitched roof (Fig. 1) having a lateral extent from a first edge to a second edge, an eave, and a peak, the portion of the pitched roof sloping downward from the peak to the eave, the first panel and the second panel each extending from the first edge to the second edge.
Regarding claim 7, Kinghorn discloses that the first panel 12’ and the second panel 12 further comprise an inward face and an outward face opposite the inward face, the inward face configured to face toward the base surface and the outward face configured to face away from the base surface.
Regarding claim 8, Kinghorn discloses that the hook portion 16, 18 of the second panel is configured such that the inward face of the second panel faces away from the base surface.
Regarding claim 9, Kinghorn discloses that the receptacle 17 comprises a folded body defining an opening 28, the folded body comprising the retaining portion and configured such that the outward face of the first panel faces toward the base surface.
Regarding claim 10, Kinghorn discloses that the folded body is configured to receive the hook portion of the second panel.
Regarding claim 11, Kinghorn discloses that the first panel further comprises a nail strip 30, the nail strip extending from the receptacle, the nail strip configured to aid in securing the first panel to the base surface.
Regarding claim 12, Kinghorn discloses that he hook portion 16, 18 of the second panel overlaps the nail strip of the first panel.
Regarding claim 13, Kinghorn discloses that the first panel comprises a second hook portion, and wherein the second panel comprises a second receptacle, the second receptacle comprising a second entry portion and a second retaining portion separated by a second shoulder, wherein the second retaining portion is wider than the second entry portion.
Regarding claim 14, Kinghorn discloses that the first panel 12’ comprises a sheet-like portion 15 between the receptacle and the second hook portion, and wherein the second panel 
Regarding claim 16, Kinghorn discloses that the first panel 12’ to the base surface comprises securing a nail strip 30 of the first panel to the base surface, the nail strip being located downwardly of the receptacle of the first panel.
Regarding claim 19, Kinghorn discloses securing the first panel 12’ to the base surface comprises securing the first panel to the base surface at a first point, and wherein securing the second panel 12 to the first panel comprises securing the second panel to the first panel at a second point located downwardly from the first point.
Regarding claim 20, Kinghorn discloses securing the first panel 12’ to the base surface occurs before securing the second panel 12 to the first panel.
Regarding claim 22, Kinghorn discloses securing the second panel 12 to the base surface comprises securing a nail strip 30 of the second panel to the base surface, the nail strip being located downwardly of a second receptacle of the second panel.
Regarding claim 23, Kinghorn discloses that the base surface is a portion of a pitched roof (Fig. 1) having a lateral extent from a first edge to a second edge, an eave, and a peak, the portion of the pitched roof sloping downward from the peak to the eave, the first panel and the second panel each extending from the first edge to the second edge.
Regarding claim 24, Kinghorn discloses additional panels, in succession, to a previously secured panel, until enough additional panels are secured such that the eave is covered by one of the additional panels.
Regarding claim 25, Kinghorn discloses that the first panel 12’ is secured to the base surface before the second panel 12 is secured to the first panel, the first panel being secured to the base surface such that the first panel is closer to the peak than the second panel.
Regarding claim 26, Kinghorn discloses securing a third panel 14 to the second panel after the second panel is secured to the first panel, the third panel being secured such that the first panel and the second panel are closer to the peak than the third panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinghorn in view of U.S. Patent No. 4,694,628 to Vondergoltz et al. (“Vondergoltz”).
Regarding claims 3 and 18, Kinghorn does not disclose that the receptacle further comprises a sealant, the sealant pre-located on at least one of the shoulder of the receptacle and the retaining portion.
Vondergoltz discloses a joint wherein a receptacle comprises a sealant 30 pre-located on at least a shoulder 22 of a receptacle and a retaining portion in order to create a water-tight joint between adjacent panels (col 4, ln 5-12). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kinghorn to have a sealant, the sealant pre-located on at least one of the shoulder of the receptacle and the retaining portion as taught by Vondergoltz to provide the predictable result of create a water-tight joint between adjacent panels.
Regarding claim 17, Kinghorn discloses that the hook portion 16, 18 is inserted into the receptacle, but does not disclose that a sealant seals an interface between the hook portion and the receptacle resulting in a watertight seal between the first panel and the second panel.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kinghorn to have a sealant seals an interface between the hook portion and the receptacle as taught by Vondergoltz to provide the predictable result of create a water-tight joint between adjacent panels.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinghorn in view of U.S. Patent No. 4,120,132 to Kendrick (“Kendrick”).
Regarding claim 21, Kinghorn does not disclose removing a portion of the second panel and wrapping an edge of the remaining second panel over a downward edge of the base surface.
Kendrick discloses roofing panels and a method of covering an underlying surface by removing a portion of a panel and wrapping an edge of the remaining panel over a downward edge of a base surface (col 3, ln 22-28) to completely cover the entire roof.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kinghorn to remove a portion of the second panel and wrapping an edge of the remaining second panel over a downward edge of the base surface as taught by Kendrick to provide the predictable result of covering an entire roof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633